IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1824
                             Filed January 24, 2018


IN THE INTEREST OF L.S., M.M., and A.L.,
Minor Children,

T.H., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Susan F. Flaherty,

Associate Juvenile Judge.



      A mother appeals the termination of her parental rights pursuant to Iowa

Code chapter 232 (2017). AFFIRMED.



      Kristin L. Denniger, Cedar Rapids, for appellant mother.

      Thomas J. Miller, Attorney General, and John McCormally, Assistant

Attorney General, for appellee State.

      Annette Foege Martin, Cedar Rapids, guardian ad litem for minor children.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Tara appeals from an order terminating her parental rights in her three

children, L.S. (born 2007), M.M. (born 2010), and A.L. (born 2011), pursuant to

Iowa Code section 232.116(1)(f) (2017).           This court reviews termination

proceedings de novo. See In re A.M., 843 N.W.2d 100, 110 (Iowa 2014).

       The statutory framework authorizing the termination of a parent-child

relationship is well established and need not be repeated herein. See In re P.L.,

778 N.W.2d 33, 39 (Iowa 2010) (setting forth the statutory framework).

       In this appeal, Tara contends there was insufficient evidence supporting the

statutory ground authorizing the termination of her parental rights. At issue here

is Iowa Code section 232.116(1)(f)(4). Under this provision, as relevant here, the

State was required to prove by “clear and convincing evidence that at the present

time the child cannot be returned to the custody of the child’s parents as provided

in section 232.102.” Iowa Code § 232.116(1)(f)(4). We have interpreted this to

require “clear and convincing evidence the children would be exposed to an

appreciable risk of adjudicatory harm if returned to the parent’s custody at the time

of the termination hearing.” In re E.H., No. 17-0615, 2017 WL 2684420, at *1 (Iowa

Ct. App. June 21, 2017).

       On de novo review, we conclude the State proved its case by clear and

convincing evidence.     The record reflects the family repeatedly came to the

attention of the Iowa Department of Human Services (IDHS) between 2011 and

2016. IDHS conducted twelve child abuse assessments of this family during this

time period. During the course of these assessments, Tara was uncooperative

with IDHS.    On occasion, she fled the state with the children to avoid IDHS
                                         3


intervention. The department also founded several reports of child abuse against

Tara during this same time period. Most recently, the family came to the attention

of IDHS in 2016 when it was reported Tara was using methamphetamine while

caring for the children, associating with unsafe individuals at the family home, and

operating a methamphetamine laboratory in the home. The children were removed

from Tara’s care in July 2016. Tara was ordered to engage in drug testing,

substance-abuse treatment, mental-health treatment, and to comply with other

services as requested. The evidence showed Tara failed to comply with services.

She did not complete substance-abuse treatment. She repeatedly tested positive

for methamphetamine. She continued to engage in criminal behavior and was

arrested several times while this case was pending. At the time of the termination

hearing, Tara’s probation officer was proceeding with a report of violation to revoke

Tara’s probation. Tara conceded at the termination hearing that she could not

resume care of the children at the time of the termination hearing. We agree.

Clear and convincing evidence shows the children would have been exposed to

an appreciable risk of adjudicatory harm if returned to Tara’s care at the time of

the termination hearing. See, e.g., In re A.B., 815 N.W.2d 764, 776 (Iowa 2012)

(noting drug addiction can render a parent unable to care for children); In re R.P.,

No. 16-1154, 2016 WL 4544426, at *2 (Iowa Ct. App. Aug. 31, 2016) (affirming

termination of parental rights of parent with history of drug abuse); In re H.L., No.

14-0708, 2014 WL 3513262, at *3 (Iowa Ct. App. July 16, 2014) (affirming

termination of parental rights when parent had history of substance abuse).

       We next address Tara’s contention that the State failed to prove termination

of her parental rights was in the best interest of the children. When making a best-
                                          4


interest determination, “the court shall give primary consideration to the child’s

safety, to the best placement for furthering the long-term nurturing and growth of

the child, and to the physical, mental, and emotional condition and needs of the

child.” Iowa Code § 232.116(2). As a general rule, “‘the needs of [children] are

promoted by termination of parental rights’ if the grounds for termination of parental

rights exist.” In re L.M.F., 490 N.W.2d 66, 68 (Iowa Ct. App. 1992) (citation

omitted). “Insight for the determination of the child’s long-range best interests can

be gleaned from evidence of the parent’s past performance for that performance

may be indicative of the quality of the future care that parent is capable of

providing.” A.B., 815 N.W.2d at 778.

       On de novo review, we conclude the State proved by clear and convincing

evidence that the termination of Tara’s parental rights in these children was in the

best interest of the children. Tara has failed to resolve her substance-abuse

addiction. At the termination hearing, Tara conceded her addiction precluded her

from providing adequate care for the children. The concession is supported by

other evidence. The children have suffered physical harm due to Tara’s conduct.

One child tested positive at birth for controlled substances. Another child required

significant dental intervention due to rotting teeth. We reject out of hand Tara’s

contention that she would actually start complying with services if the children were

returned to her care. What’s past is prologue. There is no indication Tara, based

on her past performance, would be able to provide for the physical, mental, and

emotional needs of the children going forward. While Tara has a bond with her

children, she lacks the ability to provide the consistent parenting her children
                                         5


require and deserve.      These children “simply cannot wait for responsible

parenting.” Id. at 777.

       We affirm the juvenile court’s order terminating Tara’s parental rights in her

children L.S., M.M., and A.L.

       AFFIRMED.